DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered.
 	Claims 1 and 13 have been amended.  Claims 1-11 and 13-20 are currently pending.
	Any References cited but not appearing in any current Form 892 may be found in previous Form 892’s or IDS’s.
Response to Amendment
	In the Amendment dated 04/11/2022 independent claims 1 and 13 were amended and claim 12 was cancelled.
	The cancellation of claim 12 overcomes the objection to claim 12. 
	The amendment to claim 1 overcomes the 112 rejection to claim 1 pertaining to “an entirely passive rigid component.” 
	The amendment to claim 13 overcomes the 112 rejection to claim 20 pertaining to “an entirely passive rigid component.”
In the amendment dated 06/23/2022 the amendment to claim 3 overcomes the 101 rejection to claim 3. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: securing feature in claims 1 and 13.
Claim limitation “securing feature” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “feature” as a substitute for means coupled with functional language “securing” without reciting sufficient structure to achieve the function.  Furthermore, the generic place holder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the corresponding structure of the 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112, sixth paragraph limitation “securing feature” described in the specification includes the elasticity of the soft material or straps (Applicant’s specification, [00012]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 5 and 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulton (US 2018/0028116).
	Regarding claim 1, Fulton (in an embodiment of Fig. 2) discloses a toe walking prevention article 100 (proprioceptive enhancement device 100 capable of preventing toe walking; stimulation members 24 may encourage the user to adopt a defined foot position, [0076]; the arrangement of specific patterns of array 30 is according to the desired application, [0076]), comprising (see annotated Fig. 2 below): 


    PNG
    media_image1.png
    420
    613
    media_image1.png
    Greyscale


a first component 20 (foot garment 20, [0073]) comprising a soft material or a flexible material ([0073]) having a length in a length direction configured for at least extending from a middle of a foot of a wearer to toes of the foot; wherein the first component has at least one securing feature (foot garment formed of elastomeric compounds, [0073]; specification paragraph [00011] indicates securing feature is elasticity of soft material) configured to be secured to the foot ([0073]); a rigid component 24 (stimulation member 24, [0088],[0082]) comprising a stiff material ([0075]) securely attached to the first component (stimulation members 24 [rigid component] are shown positioned and coupled to foot garment 20 [first component], [0073]; stimulation members 24 [rigid component] protrude through to an inner surface 112, [0073]), wherein the first component of the securing feature is configured for being positioned between the rigid component and the foot (foot garment 20 [first component] has an open area, [0073]; thus foot is exposed; see annotated Fig. 2 above which shows the first component has a portion that is configured for being positioned between the rigid component and the portion of the foot that is exposed) and wherein the rigid component is disposed onto an outside surface of the first component or the securing feature (see Fig. 2 of Fulton which shows outer surface 110 of foot garment 20 and rigid component 24 disposed onto the outer surface; stimulation members 24 protrude through to an inner surface 102; thus stimulation members 24 are disposed onto an outside surface of the first component or securing feature).
Fulton in the embodiment of Fig. 2 does not disclose a rigid component configured for placement underneath a ball of the foot.
Fulton in another embodiment of Fig. 6b teaches a rigid component 24 (foot stimulating members 24, see annotated Fig. 6b) 

    PNG
    media_image2.png
    637
    354
    media_image2.png
    Greyscale

below configured for placement underneath a ball of the foot (stimulating members 24 are concentrated beneath a first metatarsal head (Fig. 6b above;[0080]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the placement of the rigid component of the toe walking prevention article of the embodiment of Fig. 2 of Fulton, to be configured for placement underneath a ball of the foot, as taught by another embodiment of Fulton of Fig. 6b, for the purpose of providing an improved toe walking prevention article that encourages a particular weight distribution of the user ([0082)]
	Regarding claim 3, Fulton as combined discloses the invention as described above and further discloses wherein the toe walking prevention article comprises a toe walking prevention sock (foot garment 20 may comprise a sock, [0076]), the toe walking prevention sock comprising: the first component being a soft material configured in an elliptical cross-sectional area (see annotated Fig. 2 below where sock has elliptical cross section), 

    PNG
    media_image3.png
    362
    613
    media_image3.png
    Greyscale


wherein the length direction is configured for extending  at least from an ankle of the wearer to the toes (see annotated Fig. 2 above), and wherein the securing feature is provided by an elasticity of the soft material (foot garment formed of elastomeric compounds, [0073]).
	Regarding claim 5, Fulton as combined discloses the invention as described above and further discloses wherein the rigid component consists of a single structure (stimulation member 24 is a single component, see for example Fig. 2; stimulation member 24 may comprise any one shape, [0075])
	Regarding claim 6, Fulton as combined discloses the invention as described above and further discloses an outer layer encasing the rigid component which comprises a softer material relative to the stiff material (a sock is worn over the foot garment 20, [0073]).
Claims 2, 4, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulton (US 2018/0028116) in view of Rose (US 2006/0276737) .
Regarding claim 2, Fulton as combined discloses the invention as described above and further discloses wherein the toe walking prevention article comprises a toe walking prevention brace 100 (brace is defined as an appliance for supporting a body part, merriamwebster.com; the proprioceptive enhancement device 100 [toe walking prevention brace] supports the foot, Fig. 1; it forms a foot-ankle sleeve, [0073]), the toe walking prevention brace comprising: the first component being a middle structure (see annotated Fig. 6b above with regard to claim 1) comprising the flexible material ([0073]), wherein the rigid component is attached to the middle structure configured for placement underneath the ball (see annotated Fig. 6b above, Fulton, [0073]).
Fulton as combined does not disclose wherein the securing feature comprises top straps and bottom straps on respective ends of the middle structure branching off and being integrated with the middle structure, wherein the top straps and the bottom straps each having a first attachment end and oppositely located second attachment end configured to attach to the first attachment end, wherein the bottom straps are configured to wrap around an arch of the foot, and wherein the top straps are configured to wrap around at least one of the toes; wherein the rigid component is attached to the middle structure configured for placement underneath the ball, wherein the first attachment end and the second attachment end of the top straps after being attached are configured to hold the middle structure and the rigid component in place underneath the ball, and 13 BA-2020-3wherein the first attachment end and the second attachment end of the bottom straps after being attached are configured to hold the middle structure in place under the arch.
Rose teaches an analogous toe walking prevention article 10 (functional toe brace 10) having an analogous first component having at least one securing feature 32, 34 (extension straps 32, 34, Fig. 2)  configured to be secured to the foot, and an analogous rigid component 42 (standoff 42, [0018]) the analogous first component being a middle structure (see annotated Fig. 3 below) 

    PNG
    media_image4.png
    394
    701
    media_image4.png
    Greyscale

wherein the securing feature comprises top straps 22, 24 (extension straps, [0017]) and bottom straps 32,34  on respective ends of the middle structure branching off and being integrated with the middle structure (see annotated Fig. 3 above), wherein the top straps and the bottom straps each having a first attachment end 26 or 36 (annotated Fig. 3 above) and oppositely located second attachment end 28, 38 (annotated Fig. 3 above) configured to attach to the first attachment end ([0017]), wherein the bottom straps are configured to wrap around an arch of the foot (see annotated Fig. 1 below where portion of device 10 is wrapped around an arch of the foot), 

    PNG
    media_image5.png
    663
    524
    media_image5.png
    Greyscale

and wherein the top straps are configured to wrap around at least one of the toes (see Fig. 1); wherein the analogous rigid component 42 is attached to the middle structure configured for placement underneath the ball ([0018], Fig. 1), wherein the first attachment end and the second attachment end of the top straps after being attached are configured to hold the middle structure and the rigid component in place underneath the ball ([0017], Fig. 2) and13 BA-2020-3wherein the first attachment end and the second attachment end of the bottom straps after being attached are configured to hold the middle structure in place under the arch ([0017], Fig. 2).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the securing feature of the first component of the toe brace of Fulton as combined such that it comprises top straps and bottom straps on respective ends of the middle structure branching off and being integrated with the middle structure, wherein the top straps and the bottom straps each having a first attachment end and oppositely located second attachment end configured to attach to the first attachment end, wherein the bottom straps wrap are configured to wrap around an arch of the foot, and wherein the top straps are configured to wrap around at least one of the toes, wherein the first attachment end and the second attachment end of the top straps after being attached are configured to hold the middle structure and the rigid component in place underneath the ball, and 13 BA-2020-3wherein the first attachment end and the second attachment end of the bottom straps after being attached holds the middle structure in place under the arch, as taught by Rose, in order to provide an improved toe walking prevention article that provides a desired immobilized support that is releasable (Rose, [0017], claim 1)
Regarding claim 4, Fulton as combined discloses the invention as described above and further discloses the toe walking prevention article comprises a toe walking prevention sleeve (Fulton, Fig. 2, Fulton, [0073]), the toe walking prevention sleeve comprising:  the first component being a soft material configured in an elliptical cross-sectional area (see annotated Fulton Fig. 2 above with regard to claim 3), wherein the length in the length direction is configured for extending from at least the middle of the foot (see annotated Fulton, Fig. 2 above), and wherein the securing feature is provided by an elasticity of the soft material (the first component is made from fabric such as elastomeric compounds, Fulton, [0073]).  
Fulton as combined does not disclose wherein the length in the length direction is configured for extending from at least the middle of the foot but not reaching an ankle to the toes.
Rose teaches an analogous sleeve (Fig. 1) comprising an analogous first component being configured in an elliptical cross-sectional area (Fig. 1, [0016])), wherein the length in the length direction is configured for extending from at least the middle of the foot but not reaching an ankle to the toes (see Rose, Fig. 1).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the sleeve of the toe walking protection article of Fulton as combined, has a length in the length direction that is configured for extending from at least the middle of the foot but not reaching an ankle to the toes,  as taught by Rose, to provide an improved toe walking prevention that produces a desired configuration (Rose, [0016]).
Regarding claim 7, Fulton as combined discloses the invention as described above.
Fulton as combined does not disclose wherein the rigid component is glued by an adhesive to the first component.
Rose teaches an analogous toe walking prevention article 10 (functional toe brace 10) having an analogous first component having at least one securing feature 32, 34 (extension straps 32, 34, Fig. 2)  configured to be secured to the foot, and an analogous rigid component 42 (standoff 42, [0018]), the analogous rigid component securely attached to an analogous first component (see annotated Fig. 3 of Rose above) wherein the analogous rigid component is glued by an adhesive to the first component ([0018]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the rigid component of the toe walking prevention article of Fulton as combined, is glued by an adhesive to the first component, as taught by Rose, for the purpose of providing an improved toe waling prevention article that has a rigid component that is secured (Rose, [0018]). 
Regarding claim 8, the combination of Fulton as combined and Rose discloses the invention as described above and further discloses wherein the first attachment end and the second attachment end of the top straps and the bottom straps both collectively comprise hooks and loops (Rose, [0017]).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulton (US 2018/0028116) in view of Rose (US 2006/0276737) and in further view of Viehweg (US 2013/0204172) .
Regarding claim 9, the combination of Fulton as combined and Rose discloses the invention as described above.
The combination of Fulton as combined and Rose does not disclose wherein the middle structure comprises an elastomeric foam, and wherein a thickness of the elastomeric foam is between 1 mm and 6 mm.
Viehweg teaches an analogous article 100 (ankle brace 100) having an analogous first component comprising a soft material having a length in a length direction at least extending from a middle of a foot of a wearer to toes of the foot (see annotated Fig. 1A below; Fig. 2B), the first component being a middle structure (see annotated Fig. 1A below)

    PNG
    media_image6.png
    524
    390
    media_image6.png
    Greyscale


wherein the middle structure comprises an elastomeric foam, and wherein a thickness of the elastomeric foam is between 1mm and 6 mm ([0030]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the middle structure of the first component of the toe walking prevention article of the combination of Fulton as combined and Rose, comprises an elastomeric foam and wherein a thickness of the elastomeric foam is between 1 mm and 6 mm, as taught by Viehweg, in order to provide an improved toe walking prevention article that provides a lightweight construction that is more comfortably positioned within a shoe (Viehweg, [0030]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulton (US 2018/0028116) in view of Rose (US 2006/0276737) and in further view of Caprio Jr. (US 5925010) .
	Regarding claim 10, Fulton as combined in view of Rose discloses the invention as described above but does not disclose an inside surface of the at least the middle structure is lined with a soft fabric selected from nylon, polyester, satin and cotton.  
	Caprio Jr. teaches an analogous component for a limb being a middle structure comprising an analogous flexible material (col. 4, lines 31-49), an inside surface of at least the middle structure is lined with a soft fabric that is nylon (col. 4, line 59- col. 5, line 3).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to that an inside surface of at least the middle structure of the first component of the toe walking prevention article of Fulton as combined in view of Rose, is lined with a soft nylon fabric as taught by Caprio Jr., for the purpose of providing an improved toe walking prevention article that has a middle structure that can wick moisture (Caprio Jr., col. 4, lines 63-67)
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulton (US 2018/0028116) as evidenced by Memsnet (Non Patent Literature, entitled Material: Copper (Cu), Bulk).  
Regarding claim 11, Fulton as combined discloses the invention as described above and further discloses wherein the stiff material provides a Young's modulus at room temperature of at least 10 GPa (in one embodiment of Fulton the stiff material comprises copper [0075] and copper provides a Young’s modulus at room temperature of at least 10 GPa as evidenced by MEMS [Copper GPa is 128, MEMS]).
Claims 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulton (US 2018/0028116) in view of Kohler (US 2009/0044424).
Regarding claim 13, Fulton as discloses a method of discouraging a weight distribution pattern across different foot regions ([0082] which method is capable of preventing toe walking; stimulation members 24 may encourage the user to adopt a defined foot position, [0076]; the arrangement of specific patterns of array 30 is according to the desired application, [0076]), comprising (in an embodiment of Fig. 2): providing a toe walking prevention article 100 (proprioceptive enhancement device 100, see annotated Fig. 2 below) 


    PNG
    media_image7.png
    387
    584
    media_image7.png
    Greyscale













including a first component 20 (foot garment 20, [0073]) comprising a soft or flexible material ([0073]) having a length and a length direction configured for at least extending from a middle of a foot of a wearer to toes of the foot (annotated Fig. 2), the foot including a heel, an arch, and a ball located below the toes (annotated Fig. 2), wherein the first component has at least one securing feature configured to secure to the foot (foot garment formed of elastomeric compounds, [0073]; specification paragraph [00011] indicates securing feature is elasticity of soft material); including a rigid component 24 (stimulation member 24, [0088],[0082]) comprising a stiff material ([0075]) securely attached to the first component (stimulation members 24 [rigid component] are shown positioned and coupled to foot garment 20 [first component], [0073]; stimulation members 24 [rigid component]protrude through to an inner surface 112, [0073]); wherein the first component of the securing feature is configured for being positioned between the rigid component and the foot (foot garment [first component] has an open area, [0073]; thus foot is exposed; see annotated Fig. 2 above which shows the first component has a portion that is configured for being positioned between the rigid component and the portion of the foot that is exposed); and wherein the rigid component is disposed onto an outside surface of the first component or the securing feature (see Fig. 2 of Fulton which shows outer surface 110 of foot garment 20 and rigid component 24 disposed onto the outer surface; stimulation members 24 protrude through to an inner surface 102; thus stimulation members 24 are disposed onto an outside surface of the first component or securing feature); attaching the toe walking prevention article to the foot ([0073]) .
	Fulton discloses a method of discouraging a particular weight distribution across different foot regions ([0082]; such a method is capable of preventing toe walking) but does not explicitly disclose a method of preventing toe walking and when the wearer toe walks so that the heel is off a ground.
	Kohler teaches an analogous toe walking prevention article 101 (kit 101, Fig. 1) including an analogous first component 110, 112 (bottom insole 110 and top insole, Fig. 1) and an analogous rigid component 117 (pin 117) attached to the first component for placement under the ball ([0064]) and a method of preventing toe walking with the toe walking prevention article, [0094]) and when a wearer toe walks ([0094]) so that the heel is off the ground (it is implicit that a heel is off the ground during toe walking).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the method of discouraging a particular weight distribution across different foot regions, of Fulton, is a method of preventing toe walking and when the wearer toe walks so that the heel is off the ground, as taught by Kohler, for the purpose of providing an improved method of discouraging a particular weight distribution across different foot regions that may be used by a wide range of patient groups (Kohler, [0094]).  
	Fulton (in an embodiment of Fig. 2) in view of Kohler does not disclose a rigid component configured for placement underneath the ball and attaching the toe walking prevention article to the foot so that the rigid component is under the ball.  
Fulton in another embodiment of Fig. 6b teaches a rigid component 24 
(see annotated Fig. 6a below)



      
    PNG
    media_image8.png
    637
    352
    media_image8.png
    Greyscale

below configured for placement underneath a ball of the foot (stimulating members 24 are concentrated beneath a first metatarsal head (Fig. 2 above; [0080]) and attaching the toe walking prevention article to the foot so that the rigid component is underneath the ball ([0080]).
.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the placement of the rigid component of the toe walking prevention article of the embodiment of Fig. 2 of the method of preventing toe walking of Fulton in view of Kohler, to be configured for placement underneath a ball of the foot, and attaching the toe walking prevention article to the foot so that the rigid component is under the ball, as taught by another embodiment of Fulton of Fig. 6b, for the purpose of providing an improved method of preventing toe walking with an improved toe walking prevention article that encourages a particular weight distribution of the user (Fulton, [0082)].
	Fulton as combined in view of Kohler discloses the invention as described above and further discloses the rigid component 24 pushes on a sensory nerve located at the foot which causes an uncomfortable sensation to the wearer, and responsive to the uncomfortable sensation, the wearer moving the foot ([0082]) but Fulton does not explicitly disclose the rigid component 24 pushes on a sensory nerve located at the ball of the foot which causes an uncomfortable sensation to the wearer, and responsive to the uncomfortable sensation, the wearer moving the heel of the foot onto the ground.
	Fulton, in a different embodiment, teaches the rigid component 24 pushes on a sensory nerve located at the ball of the foot which causes an uncomfortable sensation to the wearer  (stimulation member 24 [rigid component] in different foot regions can be formed to discourage a weight distribution pattern [array 30 including stimulation members 24 is shaped and positioned so the user may adjust distribution across different foot regions to either seek or avoid stimulation caused by stimulating members 24, [0082]; Fulton teaches a location of the rigid component [stimulation member 24] positioned at the ball (Fig. 6b, [0080], thus it follows that Fulton teaches discouraging a weight distribution pattern at the ball).  It would follow naturally that where the rigid component [stimulating member 24] pushes on a sensory nerve located at the ball of the foot which causes an uncomfortable sensation to the wearer, and responsive to the uncomfortable situation, the wearer moving the heel of the foot onto the ground.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the rigid component configured for placement underneath the ball of the foot of the toe walking prevention article of the method of preventing toe walking of Fulton as combined in view of Kohler pushes on a sensory nerve located at the ball of the foot which causes an uncomfortable sensation to the wearer, and responsive to the uncomfortable sensation, the wearer moving the heel of the foot onto the ground, as taught by another embodiment of Fulton, in order to provide an improved method of preventing toe walking which discourages a weight distribution pattern or position (Fulton, [0082]).
	Regarding claim 19, Fulton as combined in view of Kohler discloses the invention as described above and further discloses wherein the toe walking prevention article comprises a toe walking prevention sock (foot garment 20 may comprise a sock, Fulton [0076]), the toe walking prevention sock comprising: the first component being a soft material configured in an elliptical cross-sectional area (see annotated Fulton Fig. 2 below where sock has elliptical cross section), 

    PNG
    media_image3.png
    362
    613
    media_image3.png
    Greyscale


wherein the length in the length direction is configured for extending at least from an ankle of the wearer to the toes, and wherein the securing feature is provided by an elasticity of the soft material (foot garment formed of elastomeric compounds, Fulton, [0073]).
Claims 14-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulton (US 2018/0028116) in view of Kohler (US 2009/0044424) and in further view of Rose (US 2006/0276737) .
Regarding claim 14, Fulton as combined in view of Kohler discloses the invention as described above and further discloses wherein the toe walking prevention article comprises a toe walking prevention brace 100 (brace is defined as an appliance for supporting a body part, merriamwebster.com; the proprioceptive enhancement device 100 [toe walking prevention brace] supports the foot, Fig. 1; it forms a foot-ankle sleeve, [0073]), the toe walking prevention brace comprising: the first component being a middle structure (see annotated Fig. 2 above with regard to claim 1) comprising the flexible material (Fulton, [0073]), wherein the rigid component is attached to the middle structure configured for placement underneath the ball (see annotated Fulton Fig. 6b above).
Fulton as combined in view of Kohler does not disclose wherein the securing feature comprises top straps and bottom straps on respective ends of the middle structure branching off and being integrated with the middle structure, wherein the top straps and the bottom straps each having a first attachment end and oppositely located second attachment end configured to attach to the first attachment end, wherein the bottom straps are configured to wrap around the arch, and wherein the top straps are configured to wrap around at least one of the toes; wherein the rigid component is attached to the middle structure configured for placement underneath the ball, wherein the first attachment end and the second attachment end of the top straps after being attached are configured to hold the middle structure and the rigid component in place underneath the ball,13 BA-2020-3wherein the first attachment end and the second attachment end of the top straps after the attaching are configured to hold the middle structure in place underneath the ball.
Rose teaches an analogous toe walking prevention article 10 (functional toe brace 10) having an analogous first component having at least one securing feature 32, 34 (extension straps 32, 34, Fig. 2)  configured to be secured to the foot, and an analogous rigid component 42 (standoff 42, [0018]) the analogous first component being a middle structure (see annotated Fig. 3 below) 

    PNG
    media_image4.png
    394
    701
    media_image4.png
    Greyscale

wherein the securing feature comprises top straps 22, 24 (extension straps, [0017]) and bottom straps 32,34  on respective ends of the middle structure branching off and being integrated with the middle structure (see annotated Fig. 3 above), wherein the top straps and the bottom straps each having a first attachment end 26 or 36 (annotated Fig. 3 above) and oppositely located second attachment end 28, 38 (annotated Fig. 3 above) configured to attach to the first attachment end ([0017]), wherein the bottom straps wrap are configured to wrap around the arch (see annotated Fig. 1 below where portion of device 10 is wrapped around an arch of the foot), 

    PNG
    media_image5.png
    663
    524
    media_image5.png
    Greyscale

and wherein the top straps are configured to wrap around at least one of the toes (see Fig. 1); wherein the analogous rigid component 42 is attached to the middle structure configured for placement underneath the ball ([0018], Fig. 1), wherein the first attachment end and the second attachment end of the top straps after the attaching are configured to hold the middle structure and the rigid component in place underneath the ball ([0017], Fig. 2).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the securing feature of the first component of the toe brace of  the method of preventing toe walking of Fulton as combined in view of Kohler such that it comprises top straps and bottom straps on respective ends of the middle structure branching off and being integrated with the middle structure, wherein the top straps and the bottom straps each having a first attachment end and oppositely located second attachment end configured to attach to the first attachment end, wherein the bottom straps wrap are configured to wrap around the arch, and wherein the top straps are configured to wrap around at least one of the toes, wherein the first attachment end and the second attachment end of the top straps after the attaching are configured to hold the middle structure and the rigid component in place underneath the ball, as taught by Rose, in order to provide an improved method of preventing toe walking with an improved toe walking prevention article that provides a desired immobilized support that is releasable (Rose, [0017], claim 1)
Regarding claim 15, Fulton as combined in view of Kohler and in further view of Rose discloses the invention as described and further disclose wherein the rigid component has a component length that is parallel to a length of the top and bottom straps (rigid component 24 [Fulton] has a length [implicit] and top straps 22, 24 and bottom straps 32, 34 [Rose] have a length [implicit]; a length of the rigid component  is parallel to a length of the top and bottom straps depending upon selection of which dimension orientation is considered length for the rigid component and the straps).  
	Regarding claim 16, Fulton as combined in view of Kohler and in further view of Rose discloses the invention as described above and further discloses wherein the first attachment end of the top straps and the bottom straps both collectively provide comprise hooks and loops, and wherein the attaching steps both comprise attaching the hooks to the loops (Rose, [0017]).
Regarding claim 20, Fulton as combined in view of Kohler discloses the invention as described above and further discloses the toe walking prevention article comprises a toe walking prevention sleeve (Fig. 2, [0073]), the toe walking prevention sleeve comprising:  the first component being a soft material configured in an elliptical cross-sectional area (see annotated Fig. 2 above with regard to claim 19), wherein the length in the length direction is configured for extending from at least the middle of the foot (see annotated Fulton Fig. 2 above with regard to Fig. 19), and wherein the securing feature is provided by an elasticity of the soft material (the first component is made from fabric such as elastomeric compounds, Fulton, [0073]).  
Fulton as combined in view of Kohler does not disclose wherein the length in the length direction is configured for extending from at least the middle of the foot but not reaching an ankle to the toes.
Rose teaches an analogous sleeve (Fig. 1) comprising an analogous first component being configured in an elliptical cross-sectional area (Fig. 1, [0016])), wherein the length in the length direction is configured for extending from at least the middle of the foot but not reaching an ankle to the toes (see Rose, Fig. 1).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the sleeve of the toe walking protection article of the method of preventing toe walking of Fulton as combined, in view of Kohler, has a length in the length direction that is configured for extending from at least the middle of the foot but not reaching an ankle to the toes,  as taught by Rose, to provide an improved toe walking prevention article that produces a desired configuration (Rose, [0016]).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulton (US 2018/0028116) in view of Kohler (US 2009/0044424), in view of Rose (US 2006/0276737), and in further view of Viehweg (US 2013/0204172) .
Regarding claim 17, the combination of Fulton as combined in view of Kohler and in further view of Rose discloses the invention as described above.
The combination of Fulton as combined in view of Kohler and in further view of Rose does not disclose wherein the middle structure comprises an elastomeric foam, and wherein a thickness of the elastomeric foam is between 1 mm and 6 mm.
Viehweg teaches an analogous article 100 (ankle brace 100) having an analogous first component comprising a soft material having a length in a length direction at least extending from a middle of a foot of a wearer to toes of the foot (see annotated Fig. 1A below; Fig. 2B), the first component being a middle structure (see annotated Fig. 1A below)

    PNG
    media_image6.png
    524
    390
    media_image6.png
    Greyscale


wherein the middle structure comprises an elastomeric foam, and wherein a thickness of the elastomeric foam is between 1mm and 6 mm ([0030]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the middle structure of the first component of the toe walking prevention article of the method of preventing toe walking of the combination of Fulton as combined in view of Kohler and Rose, comprises an elastomeric material and wherein a thickness of the elastomeric foam is between 1 mm and 6 mm, as taught by Viehweg, in order to provide an improved toe walking prevention article that provides a lightweight construction that is more comfortably positioned within a shoe (Viehweg, [0030]).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulton (US 2018/0028116) in view of Kohler (US 2009/0044424) as evidenced by Memsnet (Non Patent Literature, entitled Material: Copper (Cu), Bulk).  
Regarding claim 18, Fulton as combined discloses the invention as described above and further discloses wherein the stiff material provides a Young's modulus at room temperature of at least 10 GPa (in one embodiment of Fulton the stiff material comprises copper [0075] and copper provides a Young’s modulus at room temperature of at least 10 GPa as evidenced by MEMS [Copper GPa is 128, MEMS]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./Examiner, Art Unit 3786              

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786